— Weiss, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered January 8, 1987, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Pursuant to a negotiated plea bargain, defendant, 18 years of age, pleaded guilty to a reduced charge of attempted burglary in the second degree in full satisfaction of a six-count indictment. The charges emanated from defendant’s unlawful entry into a residence and unauthorized use of an automobile. He was sentenced to an indeterminate term of imprisonment of 2 to 6 years. On this appeal, defendant maintains that County Court abused its discretion in failing to accord him youthful offender treatment and by imposing an unduly harsh sentence. Neither contention is persuasive. The record confirms that defendant knowingly and voluntarily entered the guilty plea to the reduced charge with the advice of counsel. Moreover, it is clear that County Court examined the presentence report and reviewed defendant’s criminal background prior to denying him youthful offender treatment (see, CPL 720.20). We find no abuse of discretion in this determination (see, People v Pickens, 105 AD2d 559; People v Johnson, 92 AD2d 672). Moreover, the sentence was within the statutory guidelines and the terms of the plea bargain. We therefore perceive no basis to modify the sentence imposed (supra).
Judgment affirmed. Mahoney, P. J., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.